Citation Nr: 1731236	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-35 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent from March 22, 2007, until August 14, 2009, for depressive disorder, not otherwise specified (NOS), and in excess of 70 percent thereafter.

2. Entitlement to a total disability based upon individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Juan, Puerto Rico, which continued an initial rating of 30 percent for the Veteran's depressive disorder.

The Veteran testified before a Decision Review Officer at a July 2009 hearing at the RO. A transcript has been associated with the file.

This matter was previously before the Board in January 2012 and remanded for further development. Subsequently, in a January 2017 rating decision, the RO granted the Veteran a 70 percent evaluation. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

A claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of TDIU was raised during the January 2012 remand and also raised in a June 2017 private expert medical opinion that accompanied the Veteran's June 2017 application for TDIU. As such, the issue of TDIU is currently before the Board as part and parcel of the claim for a higher disability evaluation and is addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The record raises the issue of TDIU, which is part and parcel with any increased rating claim. For the reasons discussed below a remand is necessary for further development. 

In June 2017, the Veteran submitted a private medical opinion supporting the Veteran's claim for TDIU. The private opinion states that there is no evidence that the Veteran is able to secure substantially gainful employment. Yet, the January 2017 examiner reported that Veteran was able to work in a sedentary job scanning documents which did not require him to work around other people. The Veteran only stopped working because his contract ended. Additionally, the January 2017 VA examiner indicated that the Veteran has an "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily." 

With such a large difference in opinions, another VA examination is necessary to assess the Veteran's employability while addressing the discrepancy between the January VA examination and June 2017 private medical opinion. As findings from this examination could affect the associated increased rating claim, that claim is inextricably intertwined and may not be decided until the action on the TDIU claim is accomplished. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the TDIU claim.  Take any follow-up action necessitated by his response.

2.  Afford the Veteran another VA mental health examination, conducted by a psychiatrist or psychologist who has reviewed the claims file. In addition to all relevant mental health testing, the examiner is requested to comment on the effect of the Veteran's depressive disorder on his ability to secure and follow a substantially gainful occupation. The examiner should include a discussion of the Veteran's June 2017 private medical opinion regarding TDIU (with a file receipt date of July 3, 2017). The examiner must support any opinion made with a full rationale.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




